Citation Nr: 1828404	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1989 to November 1993, including service in Kuwait.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran originally requested a Travel Board hearing in his December 2013 substantive appeal, but withdrew the request in June 2014.

This claim was previously remanded in July 2015 for further development.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment. 
38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16  (a)(2) (2017).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service-connected for unspecified depressive disorder, rated as 30 percent disabling since December 11, 2012; tinnitus, rated as 10 percent disabling since December 16, 2011; and glaucoma of the left eye, rated as 10 percent disabling since December 20, 2012.  The combined disability rating is 10 percent from December 16, 2011 and 40 percent from December 11, 2012.  Thus, the Veteran has not met the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) at any time the period on appeal.

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on the evidence that pertains specifically to employment.

The evidence of record indicates that the Veteran has a high school diploma and attended college for four years prior to leaving for the military.  The Veteran's primary occupation has been warehouse work, for which he has 17 years of experience, including five years as a supervisor.  The Veteran last worked in 2006 as a fence builder, but lost that job when he became incarcerated.  The record also indicates that the Veteran's military occupational specialty was combat engineer.  The Board notes that the Veteran did not return VA Form 21-8940 to provide additional information regarding his education and work history.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, information regarding the Veteran's last date of employment and any other education or previous job experience information is not available, and the Board must come to a decision based on the available evidence in the file.

The Veteran submitted VA Form 21-8940 in December 2013, stating that he was unable to work due to his eye, hip, depression, and stomach conditions.  The Veteran did not list his prior employers, but stated that he last worked full-time in 2005 and he became too disabled to work in 2010.  

On VA examination in April 2012, the examiner noted that the Veteran's tinnitus impacted the ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran stated that he was "bothered by the tinnitus at times."

During an August 2014 VA mental disorders examination, the Veteran reported that he was not currently working.  He further stated that he was unable to work because his hip and stomach problems affected his ability to stand for long periods.  He denied problems at work prior to this.  The examiner found that the Veteran's occupational and social impairment was characterized by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms were controlled by medication.

The Veteran received a VA mental disorders examination in October 2015 and he reported that he had no source of income.  He cited his right hip as preventing him from working, along with issues with sleep, depression, stomach, eyes, and headaches.  Regarding his job performance when employed, the Veteran stated that he had done his job very well, including advancing to a supervisory position quickly as demonstration of his good work performance.  He had good attendance and stayed to himself, so he was able to get along with co-workers.  He primarily communicated with others to the extent required by the job.  The examiner found that the Veteran's occupational and social impairment was characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

On VA examination in April 2016, the examiner opined that glaucoma did not impact the Veteran's ability to work, as there was no effect on his ability to function in an occupational environment.

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Veteran also submitted a lay statement from his mother, stating that the Veteran could not find a job due to his hip problems, and a lay statement from the Veteran's aunt indicating that he was unable to find gainful employment due to his depression.  The Board finds that the Veteran is competent to report symptoms such as ringing in the ears, depression, and symptoms associated with glaucoma.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.  Similarly, the Board finds that the statement by the Veteran's aunt regarding his inability to work is also not consistent with the most probative evidence of record. 

As such, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment.  Even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the Veteran has stated that he is unable to work primarily due to his right hip and stomach conditions, for which he is not service-connected.   

Here, the Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  A TDIU pursuant to 38 C.F.R. § 4.16 (b) is not warranted in this case, and a referral for extraschedular TDIU consideration is not warranted.  The preponderance of the evidence is against the claim.  As such, the appeal is denied.



ORDER

Entitlement to a TDIU is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


